Name: Commission Regulation (EEC) No 1679/87 of 15 June 1987 concerning the stopping of fishing for cod by vessels flying the flag of Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 17. 6. 87 Official Journal of the European Communities No L 157/9 COMMISSION REGULATION (EEC) No 1679/87 of 15 June 1987 concerning the stopping of fishing for cod by vessels flying the flag of Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands reached the quota allocated to these Member States for 1987, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activies ('), as amended by Regulation (EEC) No 4027/86 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1987 and certain conditions under which they may be fished (3), as amended by Council Regulation (EEC) No 1365/87 (4), provides for cod quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of cod in the waters of ICES division II b by vessels flying the flag of Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands or registered in these Member States have HAS ADOPTED THIS REGULATION : Article 1 Catches cod in the waters of ICES division II b by vessels flying the flag of Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands or registered in these Member States are deemed to have exhausted the quota allocated to these Member States for 1987. Fishing for cod in the waters of ICES division II b by vessels flying the flag of Belgium, Denmark, Greece, Ireland, Italy, Luxembourg and the Netherlands or regis ­ tered in these Member States is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1987 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29. 7. 1982, p. 1 . (2) OJ No L 376, 31 . 12. 1986, p. 4. (3) OJ No L 376, 31 . 12. 1986, p . 39 . (4) OJ No L 129, 19 . 5 . 1987, p. 15.